NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WILFRID SIMEON, JR., #B13229       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1661
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County, Joseph C. Fuller, Jr., Judge.




PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.